Citation Nr: 0521804	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-19 672	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the forfeiture invoked against the appellant under 
Title 38, United States Code, of all accrued or future 
gratuitous benefits under laws administered by the Department 
of Veterans Affairs (VA), was proper.



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel





INTRODUCTION

The appellant had service with the United States Armed forces 
in the Far East (USAFFE) during World War II.  He was a 
Prisoner of War from May 1942 to January 1943, and served 
with the Japanese sponsored and controlled Bureau of the 
Constabulary from April 1, 1943 to September 9, 1944.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2005 Order, the Court 
endorsed a March 2005 joint motion for remand, vacated the 
February 2004 Board decision that found the appellant had 
forfeited all accrued and future gratuitous benefits under 
laws administered by VA, and remanded the matter for 
compliance with the instructions in the joint motion.

This case first came before the Board on appeal from a 
January 2003 decision by the Director of the Compensation and 
Pension Service, Department of Veterans Affairs (VA), who 
determined that the appellant had forfeited all rights, 
claims, and benefits under the laws administered by VA, as 
provided by title 38, United States Code, section 6104(a).  
The appellant properly perfected an appeal of the forfeiture 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a March 2005 Joint Motion for Remand, it is asserted that 
the Board had failed to inform the appellant of the 
information and evidence required to substantiate his  claim 
and that VA failed to notify him as to which evidence he was 
responsible for furnishing and which evidence VA would assist 
in obtaining.  The parties specifically cite the duty to 
notify provisions in the VCAA, as interpreted by the Court's 
decisions in Quartuccio v.  Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court Order endorsing that motion is now the "law of the 
case."  Accordingly, the case is remanded for the following:

1.  The RO should issue a VCAA letter 
(and follow-up with any necessary action) 
to ensure that all notification and 
assistance mandated by the VCAA are 
provided in accordance with 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; implementing regulations; and all 
interpretative Court decisions, 
specifically including those cited in the 
motion (and noted above).  The appellant 
and his representative (if he obtains 
one) must be specifically advised of what 
is necessary to establish entitlement to 
the benefit(s) sought, and of his and 
VA's respective responsibilities in 
claims development.  The appellant should 
be specifically notified of the laws 
involving forfeiture of benefits, of the 
type of evidence he should submit to 
support a claim against forfeiture, and 
of the type of evidence VA will be 
responsible for obtaining.  To forestall 
further delay, the veteran should then be 
asked to specify whether he is satisfied 
with the RO's VCAA compliance (and if 
not, to identify any further alleged 
deficiencies).  If the response is 
negative, all reasonable further notice 
should be provided.    

2.  The RO should then readjudicate the 
matter on appeal, specifically 
considering the VCAA.  If any benefit 
sought remains denied, the RO should 
issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative (if he 
obtains one) the opportunity to respond.  
The case should then be returned to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


